N. J. Kaufman, J.,
(dissenting). I agree with the majority’s recitation of the facts; however, in light of the recent Michigan case law on products liability, I must dissent. While there is some confusion in Michigan as to the proper designation of products liability claims,1 there is no doubt that we recognize the existence of an implied warranty of fitness for a particular purpose. MCL 440.2315; MSA 19.2315; Holloway v General Motors Corp (On Rehearing), 403 Mich 614; 271 NW2d 777 (1978) (hereinafter Holloway II), Holloway v General Motors Corp, 399 Mich 617; 250 NW2d 736 (1977) (hereinafter Holloway I), and see MCL 440:2314; MSA 19.2314 and Piercefield v Remington Arms Co, Inc, 375 Mich 85; 133 NW2d 129 (1965).
To recover under the theory, plaintiff must prove a defect attributable to the manufacturer and a causal connection between that defect and the injury or damage of which she complains.2 Holloway I, supra, 624-625, Kupkowski v Avis Ford, Inc, 395 Mich 155, 160-161; 235 NW2d 324 (1975), Caldwell v Fox, 394 Mich 401, 410; 231 NW2d 46 (1975), Piercefield, supra, 98-99. This *302doctrine was extended to sellers of defective goods in Bronson v J L Hudson Co, 376 Mich 98; 135 NW2d 388 (1965).
In proving the existence of a defect attributable to the manufacturer or seller, a plaintiff may rely on direct or circumstantial evidence. Holloway II, supra, 618, 619, and see Schedlbauer v Chris-Craft Corp, 381 Mich 217; 160 NW2d 889 (1968), Bronson, supra. However, a plaintiff is not required to eliminate all possible causes of the product failure consistent with the view that there was no manufacturing defect. And a plaintiff is not necessarily required to prove a particular malfunction. She sustains her burden when she establishes by direct or circumstantial evidence a reasonable probability that the defect, whatever it may be, is attributable to the defendant manufacturer or seller. Holloway, II, supra, 618, 621, 626-629, Snider v Bob Thibodeau Ford, Inc, 42 Mich App 708, 713-716; 202 NW2d 727 (1972).
The majority indicates that the case should not have been submitted to the jury because plaintiff presented insufficient evidence to support an inference that the product contained a defect attributable to the defendant. However, as explained in Holloway II, supra, 622:
"On a motion for directed verdict, the question is whether it is reasonable to infer from the evidence, direct or circumstantial, that the accident was probably caused by a defect attributable to the manufacturer. Questions of comparative probability are to be resolved by the trier of fact. As stated in Schoepper v Hancock Chemical Co, 113 Mich 582, 586, 589; 71 NW 1081 (1897), and since reaffirmed in Schedlbauer v Chris-Craft Corp, 381 Mich 217, 230-231; 160 NW2d 889 (1968):
" 'It is true that where an injury occurs that cannot be accounted for and where the occasion of it rests *303wholly in conjecture, the case may fail for want of proof. * * * But such cases are rare, and that rule should never be so extended as to result in a failure of justice, or in denying an injured person a right of action where there is room for balancing the probabilities, and for drawing reasonable inferences better supported upon one side than upon the other. * * * [T]he question of whether the inference suggested by the plaintiff’s theory is the correct one, or whether it was sufficiently rebutted, was for the jury.’ (Emphasis supplied.)” (Footnotes omitted.)
As also stated in Smith v E R Squibb & Sons, Inc, 405 Mich 79, 89; 273 NW2d 476 (1979):
"The distinction between the elements of negligence and breach of implied warranty is that in the former plaintiff must prove that the defect was caused by the manufacturer’s negligence, whereas under the warranty theory, plaintiff need only establish that the defect was attributable to the manufacturer, regardless of the amount of care utilized by the manufacturer.”
In the instant case, the facts show that plaintiff was concerned for her safety and bought a burglar alarm system for her home from defendant. Pursuant to the recommendation of defendant’s sales representative, she also purchased a remote control panic sender device. When the events which she feared might happen occurred on the evening of November 18, 1971, the alarm system failed to function even though plaintiff claims she "was pressing this thing [transmitter button] for dear life”.
Testimony at trial from defendant’s salesman and the third-party defendant’s expert disclosed that several things could have happened to the transmitter to cause it to fail. It may have been out of frequency, the button may have jammed, or it may have been interfered with by a stray radio *304signal or blocked by some barrier. In any event, we do know that one of defendant’s service employees made at least one call to plaintiffs residence because of a false alarm subsequent to the installation of the system, but prior to November 18, 1971. We also know that the transmitter was tested twice at plaintiff’s home a few days after the attack, and while plaintiff was in the hospital, but it did not work, that replacement batteries did not correct the problem at either test, that the device was repaired on December 2, 1971, and the push button was replaced, that the repair invoice indicated a frequency adjustment and a component failure, that the transmitter was not returned to plaintiff and defendant does not know where it is, and that defendant replaced plaintiff’s transmitter and receiver with a different brand.
In view of these facts, I cannot say it would be unreasonable for a jury to infer that the transmitter failure was probably due to a defect attributable to the defendant. Questions of comparative probability are to be resolved by the trier of fact, Holloway II, supra, 622. Therefore, the case was properly submitted to the jury.
This was a hard fought case with numerous objections. The trial judge did an admirable job in trying to keep the case clear in the minds of the jurors. And, if the instructions to the jury were correct, I would have no difficulty affirming the verdict. However, the instruction on one crucial aspect of the case was not correct. While the judge properly instructed the jury on most matters, he also submitted special questions to the jury, one of which asked:
"2. Was the Multi-Elmac transmitter defective at the time if [sic] left the hands of:
(a) the manufacturer, Multi-Elmac?
*305(b) the seller, Michigan Security Systems?
(c) If the answer to (a) or (b) above is yes, what was the defect?” (Emphasis added.)
Plaintiff objected to question 2(c) because "It’s our position, Your Honor, that in our case we don’t have to show a specific demonstrable defect”. Plaintiff’s objection was noted but overruled. Despite the special questions, the jury returned a general verdict of no cause of action3 and its answers to the special questions do not appear in the record. Accordingly, it is not possible to determine the basis of the jury’s verdict. The jury may have concluded that plaintiff had no cause of action due to question 2(c).4
Question 2(c) called for a specific identification of the problem with the transmitter. This was error. The question likely left the jury with the incorrect notion that plaintiff was required to pinpoint the defect or lose her case. But, as previously stated, plaintiff was not required to prove a particular malfunction. She sustained her burden of showing a defect attributable to the defendant if she established by direct or circumstantial evidence a reasonable probability that the defect, whatever it might be, was attributable to the defendant. Holloway II, supra, 618, 621, 626-629, Snider, supra, 713-716.
The evidence suggested a number of conceivable *306loci for the alleged defect in the transmitter: the push button, the batteries, a tendency to wander from frequency specifications, or excessive susceptibility to interference. Plaintiff never sought to pinpoint the nature of the defect in design or assembly, but that was not her task. Rather, plaintiff relied on the pre-attack false alarm, the November 18, 1971, malfunction itself, and the post-malfunction repairs and replacements to support a reasonable inference that the transmitter was somehow defective.
It is certainly true that plaintiff’s case amounts to a collection of discrete suggestions that the transmitter was faulty in one or more respects. But, taken together, plaintiff’s evidence allows the inference that some defect was present when the transmitter left defendant’s hands. Whether that inference is the most probable inference was a question to be given to the trier of fact under proper instructions. Special question 2(c) was not a proper instruction. Therefore, I would reverse the verdict and remand the case for a new trial.

 I will not get into a lengthy discussion regarding the difference, real or imagined, in Michigan between strict liability in tort and breach of implied warranty of fitness for a particular purpose. For representative discussions on this question, see Johnson v Chrysler Corp, 74 Mich App 532, 535-536; 254 NW2d 569 (1977), and Dooms v Stewart Bolling & Co, 68 Mich App 5, 10-16; 241 NW2d 738 (1976). See also Prosser, Law of Torts, pp 650-658, 671-672 (4th ed 1971); Prosser, The Fall of the Citadel (Strict Liability to the Consumer), 50 Minn L Rev 791, 800-805 (1966); Prosser, The Assault Upon the Citadel (Strict Liability to the Consumer), 69 Yale L J, 1099, 1133-1134 (1960); 2 Frumer and Friedman, Products Liability, ch 3 (1978). I leave that issue to the Michigan Supreme Court and limit my dissent to the theory of implied warranty for a particular purpose.


 The focus of the instant case is on the first part of the implied warranty theory: proof that there is a product defect attributable to the defendant.


 The procedure used here was agreed to by the parties and is not an issue on appeal. For these reasons, I decline comment on the propriety of the procedure. See generally, GCR 1963, 514; 6 Callaghan’s Michigan Pleading & Practice (2d ed) § 39.01, p 313.


 There are, of course, numerous other possibilities. The jury may have disbelieved plaintiff when she said she pushed the button. Or the jury may have found no causal connection between the product malfunction and plaintiff’s injuries. Either of these determinations could have been legitimate. However, the record in this case does not permit me to conclude that the jury did not base its decision on the misleading question.